DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 1-3, filed 04/19/2021, with respect to the rejection(s) of claim(s) 1-16 under35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US-20170273056-A1 to Papasakellariou have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US-20110134856-A1 to Seo et al.  The added reference addresses the control information that informs of the configuration for the resources to be allocated for as amended on claim 1.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-11, 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over US-20170273056-A1 to Papasakellariou in view of US-20110134856-A1 to Seo.

Regarding claim 1 Papasakellariou teaches...a method of receiving an uplink signal, which is received by a base station from a user equipment in a wireless communication system supporting an unlicensed band, the method comprising  (P.90, discloses receiving and uplink signal by a base station from an user equipment described as an Uplink UL that conveys signals from UEs to reception points such as eNBs, P.91 further discloses the support for one or more frequency bands that include licensed and unlicensed bands): transmitting control information for allocating an uplink resource to the user equipment (P.162 Lns. 14-16, discloses transmitting control information for allocating a uplink resource to the user equipment described as 

Seo teaches... wherein the control information informs allocated L interlaces for the uplink signal among N interlaces included in an entire system band (P.118 discloses the control information informs allocated L interlaces for the uplink signal among N interlaces included in an entire system band described as the base station notifying the terminal of which VRBs is allowed to use for data transmission and P. 126 further discloses the DVRB index of a starting point, a length L (number of allocated DVRBs) and relative position difference between divided parts of each DVRB as shown  in Fig. 11 illustrating  two DVRBs having consecutives indexes to a plurality of contiguous physical resource blocks), wherein each of the L and the N is a natural number, and wherein the allocated L interlaces have contiguous indices (P.238 discloses an example of natural numbers which by definition are numbers greater and including zero.  In this example, K where K is a number of consecutive physical resource blocks).



Regarding claim 2 Papasakellariou and Seo teach the method of claim 1, Papasakellariou teaches...wherein one interlace comprises resource blocks (RBs) separated from each other with a prescribed frequency interval (P.112 discloses the interlace comprised of resource blocks separated from each other with a prescribed frequency interval described as resource indication value corresponding to the starting RB, P118 further discloses the interval of 10 RB for a 20 MHz bandwidth).

Regarding claim 3 Papasakellariou and Seo teach the method of claim 2, Papasakellariou teaches...wherein the prescribed frequency interval is 10 RBs (P.118, discloses the prescribed frequency interval is 10 RBs per interlace in a total bandwidth of 100 RBs for a total of 10 interlaces).

Regarding claim 4 Papasakellariou and Seo teach the method of claim 3, Papasakellariou teaches...wherein 10 interlaces included in the entire system band are indexed by interlaces O 

Regarding claim 6 Papasakellariou and Seo teach the method of claim 1, Papasakellariou teaches...wherein the control information comprises a Resource Indication Value (RIV) (P.112, discloses a resource indication value, RIV).

Regarding claim 7 Papasakellariou and Seo teach the method of claim 1, Papasakellariou teaches...wherein the entire system band is 100 resource blocks (RBs) (P.118, discloses the entire system band is 100 resource blocks (RBs) and each interlace contains 10 RBs for a total of 10 interlaces).

Regarding claim 8 Papasakellariou teaches a method of transmitting an uplink signal, which is transmitted by a user equipment to a base station in a wireless communication system supporting an unlicensed band, the method comprising (P.90, discloses a method of transmitting an uplink signal by a UE to a base station in a wireless communication system described as an Uplink UL that conveys signals from UEs to reception points such as eNBs, P.91 further discloses the support for one or more frequency bands that include licensed and unlicensed bands): receiving control information for allocating an uplink resource from the base station (P.92 discloses receiving control information for allocating an uplink resource from the base station described as the downlink DL signal that contains control signals conveying DL control information (DCI)) ; and transmitting the uplink signal through the uplink resource 

Seo teaches... wherein the control information informs allocated L interlaces for the uplink signal among N interlaces included in an entire system band(P.118 discloses the control information informs allocated L interlaces for the uplink signal among N interlaces included in an entire system band described as the base station notifying the terminal of which VRBs is allowed to use for data transmission and P. 126 further discloses the DVRB index of a starting point, a length L (number of allocated DVRBs) and relative position difference between divided parts of each DVRB as shown  in Fig. 11 illustrating  two DVRBs having consecutives indexes to a plurality of contiguous physical resource blocks) , wherein each of the L and the N is a natural number, and wherein the allocated L interlaces have contiguous indices (P.238 discloses an example of natural numbers which by definition are numbers greater and including zero.  In this example, K where K is a number of consecutive physical resource blocks).



Regarding claim 9 Papasakellariou and Seo teach the method of claim 8, Papasakellariou teaches...wherein one interlace comprises resource blocks (RBs) separated from each other with a prescribed frequency interval (P.112 discloses the interlace comprised of resource blocks separated from each other with a prescribed frequency interval described as resource indication value corresponding to the starting RB, P118 further discloses the interval of 10 RB for a 20 MHz bandwidth).

Regarding claim 10 Papasakellariou and Seo teach the method of claim 9, Papasakellariou  teaches...wherein the prescribed frequency interval is 10 RBs (P.118, discloses the prescribed frequency interval is 10 RBs per interlace in a total bandwidth of 100 RBs for a total of 10 interlaces).

Regarding claim 11 Papasakellariou and Seo teach the method of claim 10,  Papasakellariou  teaches...wherein 10 interlaces contained in the entire system band are 

Regarding claim 13 Papasakellariou and Seo teach the method of claim 8, Papasakellariou  teaches...wherein the control information comprises a Resource Indication Value (RIV) (P.112, discloses a resource indication value, RIV) .

Regarding claim 14 Papasakellariou and Seo teach the method of claim 8, Papasakellariou  teaches...wherein the entire system band is 100 resource  blocks (RBs) (P.118, discloses the entire system band is 100 resource blocks (RBs) and each interlace contains 10 RBs for a total of 10 interlaces).

Regarding claim 15 Papasakellariou teaches a base station configured to receive an uplink signal from a user equipment in a wireless communication system supporting an unlicensed band, the base station comprising (P.90 discloses a base station receiving an uplink signal from a user equipment in a wireless communication system, P.91 further discloses the support for one or more frequency bands that include licensed and unlicensed bands): a receiver (Fig. 8, P.110, discloses a receiver); a transmitter (Fig. 7, P.110 discloses a transmitter); and a processor configured to operate in a manner of being connected with the receiver and the transmitter (Fig. 3A, P.89, discloses controller/processor 340 connected to the receiver and transmitter described as a transceiver), wherein the processor &configured to: transmit control information for allocating an uplink resource to the user equipment (P.162 Lns. 14-16, discloses 

Seo teaches... wherein the control information informs allocated L interlaces for the uplink signal among N interlaces included in an entire system band (P.118 discloses the control information informs allocated L interlaces for the uplink signal among N interlaces included in an entire system band described as the base station notifying the terminal of which VRBs is allowed to use for data transmission and P. 126 further discloses the DVRB index of a starting point, a length L (number of allocated DVRBs) and relative position difference between divided parts of each DVRB as shown  in Fig. 11 illustrating  two DVRBs having consecutives indexes to a plurality of contiguous physical resource blocks), wherein each of the L and the N is a natural number, and wherein the allocated L interlaces have contiguous indices (P.238 discloses an example of natural numbers which by definition are numbers greater and including zero.  In this example, K where K is a number of consecutive physical resource blocks).



Regarding claim 16 Seo teaches...a user equipment configured to transmit an uplink signal to a base station in a wireless communication system supporting an unlicensed band (P. 90 discloses a user equipment transmitting an uplink signal to a base station in a wireless communication. P.91 further discloses the support for one or more frequency bands that include licensed and unlicensed bands), the user equipment comprising: a receiver (Fig. 8, P.110, discloses a receiver),  a transmitter (Fig. 7, P.110 discloses a transmitter); and a processor configured to operation in a manner of being connected with the receiver and the transmitter (Fig. 3A, P.89, discloses controller/processor 340 connected to the receiver and transmitter described as a transceiver), wherein the processor &configured to: receive control information for allocating an uplink resource from the base station (P.92 discloses receiving control information for allocating an uplink resource from the base station described as the downlink DL signal that contains control signals conveying DL control information (DCI)); and transmit the uplink signal through the uplink resource indicated by the control information(P.93, discloses the transmitting the uplink signal through an uplink resource indicated by the control information described as the UE transmit UCI through the respective physical UL share channel 

Seo teaches... wherein the control information informs allocated L interlaces for the uplink signal among N interlaces included in an entire system band (P.118 discloses the control information informs allocated L interlaces for the uplink signal among N interlaces included in an entire system band described as the base station notifying the terminal of which VRBs is allowed to use for data transmission and P. 126 further discloses the DVRB index of a starting point, a length L (number of allocated DVRBs) and relative position difference between divided parts of each DVRB as shown  in Fig. 11 illustrating  two DVRBs having consecutives indexes to a plurality of contiguous physical resource blocks), wherein each of the L and the N is a natural number, and wherein the allocated L interlaces have contiguous indices  (P.238 discloses an example of natural numbers which by definition are numbers greater and including zero.  In this example, K where K is a number of consecutive physical resource blocks).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Papasakellariou by incorporating the teachings of Seo because the method allows for the efficient scheduling of resource blocks .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892: US-20130072242-A1 to Takashi discloses RIV’s and resource allocation in contiguous indices, US-20170070994-A1 to Rico discloses transmitting control info to the various devices to communicate the configuration of the resources allocated for communication.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS SAMARA whose telephone number is (408)918-7582.  The examiner can normally be reached on Monday - Friday 6-3 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.S./Examiner, Art Unit 2476                                                                                                                                                                                                        





/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476